ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota Supreme Court disbarring respondent Alan Martin McDonagh. See In re McDonagh, 822 N.W.2d 468, 472 (N.D.2012). The North Dakota disbarment was based on respondent: (1) using clients’ funds to pay law firm expenses; (2) failing to place clients’ funds in trust; (3) forging another attorney’s signature; and (4) *715keeping funds that were owed to his business partners. Id. at 469. Respondent’s conduct violated Rules 1.5, 1.15(a), (c), and (d), and 8.4(c) of the North Dakota Rules of Professional Conduct. In re McDonagh, 822 N.W.2d at 468.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Alan Martin McDonagh is disbarred;
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals); and
3. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/si_
Alan C. Page
Associate Justice